 



EXHIBIT 10.8
EMDEON CORPORATION
1996 STOCK PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 27, 2006)
1. Purposes of the Plan. The purposes of this 1996 Stock Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and Consultants of the Company and
its Subsidiaries and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an Option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder. Stock Purchase Rights may also be granted
under the Plan.
2. Definitions. As used herein, the following definitions shall apply:
     (a) “ADMINISTRATOR” means the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.
     (b) “APPLICABLE LAWS” means the requirements relating to the administration
of stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.
     (c) “BOARD” means the Board of Directors of the Company.
     (d) “CODE” means the Internal Revenue Code of 1986, as amended.
     (e) “COMMITTEE” means a Committee appointed by the Board of Directors in
accordance with Section 4 of the Plan.
     (f) “COMMON STOCK” means the Common Stock of the Company.
     (g) “COMPANY” means Emdeon Corporation, a Delaware corporation.
     (h) “CONSULTANT” means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services and is
compensated for such services, and any Director of the Company whether
compensated for such services or not.

 



--------------------------------------------------------------------------------



 



     (i) “CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT” means that the
employment or consulting relationship with the Company, any Parent or Subsidiary
is not interrupted or terminated. Continuous Status as an Employee or Consultant
shall not be considered interrupted in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. A leave of
absence approved by the Company shall include sick leave, military leave, or any
other personal leave approved by an authorized representative of the Company.
For purposes of Incentive Stock Options, no such leave may exceed 90 days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract, including Company policies. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock option and shall be treated for tax purposes as a
Nonstatutory Stock Option.
     (j) “DIRECTOR” means a member of the Board of Directors.
     (k) “EMPLOYEE” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient to constitute “employment”
by the Company.
     (1) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.
     (m) “FAIR MARKET VALUE” means, as of any date, the value of Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination and reported in THE WALL STREET JOURNAL or such other source as
the Administrator deems reliable;
(ii) If the Common Stock is quoted on the NASDAQ System (but not on the Nasdaq
National Market thereof) or regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination; or
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

2



--------------------------------------------------------------------------------



 



     (n) “INCENTIVE STOCK OPTION” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
     (o) “NONSTATUTORY STOCK OPTION” means an Option not intended to qualify as
an Incentive Stock Option.
     (p) “OFFICER” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (q) “OPTION” means a stock option granted pursuant to the Plan.
     (r) “OPTIONED STOCK” means the Common Stock subject to an Option or a Stock
Purchase Right.
     (s) “OPTIONEE” means an Employee or Consultant who receives an Option or
Stock Purchase Right.
     (t) “PARENT” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424 (e) of the Code.
     (u) “PLAN” means this 1996 Stock Plan.
     (v) “RESTRICTED STOCK” means shares of Common Stock acquired pursuant to a
grant of a Stock Purchase Right under Section 11 below.
     (w) “SECTION 16(b)” means Section 16(b) of the Securities Exchange Act of
1934, as amended.
     (x) “SHARE” means a share of the Common Stock, as adjusted in accordance
with Section 12 below.
     (y) “STOCK PURCHASE RIGHT” means a right to purchase Common Stock pursuant
to Section 11 below.
     (z) “SUBSIDIARY” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424 (f) of the Code.
3. Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares which may be optioned Stock and
sold under the Plan is 36,785,785 shares. The Shares may be authorized but
unissued, or reacquired Common Stock. If an Option or Stock Purchase Right
expires or becomes unexercisable without having been exercised in full, or is
surrendered pursuant to an option exchange program, the unpurchased Shares which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated). However, Shares that

3



--------------------------------------------------------------------------------



 




have actually been issued under the Plan, upon exercise of either an option or
Stock Purchase Right, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if either
(i) Shares of Restricted Stock or (ii) Shares issued upon exercise of unvested
Options and subject to a repurchase right at cost, are repurchased by the
Company at their original purchase price, such Shares shall become available for
future grant under the Plan.
4. Administration of the Plan.
(a) Procedure
(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.
(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
     (b) Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, including
the approval, if required, of any stock exchange upon which the Common Stock is
listed, the Administrator shall have the authority in its discretion:
(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(1) of the Plan;
(ii) to select the Employees and Consultants to whom Options and Stock Purchase
Rights may from time to time be granted hereunder;
(iii) to determine whether and to what extent Options and Stock Purchase Rights
or any combination thereof are granted hereunder;
(iv) to determine the number of Shares to be covered by each such award granted
hereunder;

4



--------------------------------------------------------------------------------



 



(v) to approve forms of agreement for use under the Plan;
(vi) to determine the terms and conditions of any award granted hereunder and to
modify or amend such terms and conditions, subject to any required consents
under Section 14;
(vii) to determine whether and under what circumstances an Option may be settled
in cash under subsection 9(f) instead of Common Stock;
(viii) to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
has declined since the date the Option was granted;
(ix) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;
(x) to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan; and
(xi) to accelerate or extend the vesting or exercisability or extend the term of
any or all outstanding awards (in the case of Options, within the maximum
ten-year term of such awards) in such circumstances as the Administrator may
deem appropriate (including, without limitation, in connection with a
termination of employment or services or other events of a personal nature)
subject to any required consent under Section 14; provided that such extension
or acceleration does not cause the holder of the award to be subject to tax
under Section 409A of the Code.
     (c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Optionees
and any other holders of any Options or Stock Purchase Rights.
5. Eligibility.
     (a) Nonstatutory Stock Options and Stock Purchase Rights may be granted to
Employees and Consultants. Incentive Stock Options may be granted only to
Employees. An Employee or Consultant who has been granted an Option or Stock
Purchase Right may, if otherwise eligible, be granted additional Options or
Stock Purchase Rights.

5



--------------------------------------------------------------------------------



 



     (b) Each Option shall be designated in the written option agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 5(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the option with respect to such Shares is granted.
     (c) Neither the Plan nor any Option or Stock Purchase Right shall confer
upon any Optionee any right with respect to continuation of his or her
employment or consulting relationship with the Company, nor shall it interfere
in any way with his or her right or the Company’s right to terminate his or her
employment or consulting relationship at any time, with or without cause.
     (d) The following limitations shall apply to grants of options and Stock
Purchase Rights to Employees:
(i) No Employee shall be granted, in any fiscal year of the Company, Options and
Stock Purchase Rights to purchase more than 500,000 Shares.
(ii) In connection with his or her initial employment, an Employee may be
granted Options and Stock Purchase Rights to purchase up to an additional
500,000 Shares which shall not count against the limit set forth in subsection
(i) above.
(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.
(iv) If an Option or Stock Purchase Right is cancelled in the same fiscal year
of the Company in which it was granted (other than in connection with a
transaction described in Section 12), the cancelled Option or Stock Purchase
Right shall be counted against the limit set forth in subsection (i) above. For
this purpose, if the exercise price of an Option or Stock Purchase Right is
reduced, such reduction will be treated as a cancellation of the Option or Stock
Purchase Right and the grant of a new Option or Stock Purchase Right.
     6. Term of Plan. The Plan became effective on February 28, 1996. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 14 of the Plan.
     7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof. In the case of an Incentive Stock
Option granted to an

6



--------------------------------------------------------------------------------



 



Optionee who, at the time the option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or subsidiary, the term of the option shall be five
(5) years from the date of grant thereof or such shorter term as may be provided
in the Option Agreement.
     8. Option Exercise Price and Consideration
     (a) The per share exercise price for the Shares to be issued upon exercise
of an option shall be such price as is determined by the Administrator, but
shall be subject to the following:
     (i) In the case of an Incentive Stock Option:
(A) granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.
(B) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.
(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
(iii) Notwithstanding the foregoing, options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.
     (b) The consideration to be paid for the Shares to be issued upon exercise
of an option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) promissory note, (4) other Shares which (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six months on the date of surrender, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (5) delivery of a properly executed
exercise notice together with such other documentation as the Administrator and
a broker, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale or loan proceeds required to pay the
exercise price, or (6) any combination of the foregoing methods of payment. In
making its determination as to the type of

7



--------------------------------------------------------------------------------



 



consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
     9. Exercise of Option
     (a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Optionee, and as shall be permissible under the terms of
the Plan. An Option may not be exercised for a fraction of a Share. An Option
shall be deemed to be exercised when written notice of such exercise has been
given to the Company in accordance with the terms of the Option by the person
entitled to exercise the option and full payment for the Shares with respect to
which the option is exercised has been received by the Company. Full payment
may, as authorized by the Administrator, consist of any consideration and method
of payment allowable under Section 8(b) hereof. Until the issuance (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the stock certificate evidencing such Shares,
no right to vote, receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such stock certificate
promptly upon exercise of the Option. No adjustment shall be made for a dividend
or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 12 hereof. Exercise of an
option in any manner shall result in a decrease in the number of Shares which
thereafter may be available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
     (b) Termination of Employment or Consulting Relationship. Unless the
Administrator provides otherwise in an Option Agreement or it is provided
otherwise in an Optionee’s employment or other agreement with the Company or one
of its Subsidiaries, in the event of termination of an Optionee’s Continuous
Status as an Employee or Consultant (but not in the event of an Optionee’s
change of status from Employee to Consultant (in which case an Employee’s
Incentive Stock option shall      automatically convert to a Nonstatutory Stock
Option on the- date three (3) months and one day following such change of
status) or from Consultant to Employee), (i) such Optionee may, but only within
ninety (90) days or such longer period of time determined by the Administrator,
with such determination in the case of an Incentive Stock option not exceeding
three (3) months after the date of such termination (but in no event later than
the expiration date of the term      of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent that the Optionee was
entitled to exercise it at the date of such termination and (ii) to the extent
that the Optionee was not entitled to exercise the Option at the date of such
termination, or if the Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the option shall terminate.
     (c) Disability of Optionee. Unless the Administrator provides otherwise in
an Option Agreement or it is provided otherwise in an Optionee’s employment or
other

8



--------------------------------------------------------------------------------



 



agreement with the Company or one of its Subsidiaries, in the event of
termination of an Optionee’s Continuous Status as an Employee or Consultant as a
result of his or her disability, (i) the Optionee may, but only within twelve
(12) months from the date of such termination (and in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise the Option to the extent otherwise entitled to exercise it
at the date of such termination and (ii) to the extent that the Optionee was not
entitled to exercise the Option at the date of termination, or if the Optionee
does not exercise such option to the extent so entitled within the time
specified herein, the option shall terminate, and the Shares covered by such
Option shall revert to the Plan. If such disability is not a “disability” as
such term is defined in Section 22(e)(3) of the Code, in the case of an
Incentive Stock Option such Incentive Stock Option shall automatically cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option on the day three months and one day following such
termination..
     (d) Death of Optionee. Unless the Administrator provides otherwise in an
Option Agreement or it is provided otherwise in an Optionee’s employment or
other agreement with the Company or one of its Subsidiaries, in the event of the
death of an Optionee, (i) the Option may be exercised at any time within twelve
(12) months following the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) by
the Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent that the Optionee was
entitled to exercise the option on the date of death, or such greater extent as
the Administrator may determine, (ii) if, at the time of death, the Optionee was
not entitled to exercise his or her entire option and the Administrator does not
determine a greater extent to which such Option may be exercised, the Shares
covered by the unexercisable portion of the option shall immediately revert to
the Plan and (iii) if, after the Optionee’s death, the Optionee’s estate or a
person who acquires the right to exercise the Option by bequest or inheritance
does not exercise the option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
     (e) Buyout Provisions. The Administrator may at any time offer to buy out
for a payment in cash or Shares, an Option or Stock Purchase Right previously
granted, based on such terms and conditions as the Administrator shall establish
and communicate to the Optionee at the time that such offer is made.
     10. Non-Transferability of Options and Stock Purchase Rights. Unless
determined otherwise by the Administrator, Options and Stock Purchase Rights may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate.

9



--------------------------------------------------------------------------------



 



     11. Stock Purchase Rights.
     (a) Rights to Purchase. Stock Purchase Rights may be issued either alone,
in addition to, or in tandem with other awards granted under the Plan and/or
cash awards made outside of the Plan. After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer, which shall in no event exceed thirty (30) days from the date upon which
the Administrator makes the determination to grant the Stock Purchase Right. The
offer shall be accepted by execution of a Restricted Stock purchase agreement in
the form determined by the Administrator. Shares purchased pursuant to the grant
of a Stock Purchase Right shall be referred to herein as “Restricted Stock”.
     (b) Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock purchase agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchasers
employment with the Company for any reason (including death or disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock purchase
agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at such rate as the Administrator may determine.
     (c) Other Provisions. The Restricted Stock purchase agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock purchase agreements need not be the same with
respect to each purchaser.
     (d) Rights as a Stockholder. Once the Stock Purchase Right is exercised,
the purchaser shall have rights equivalent to those of a stockholder and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 12 of the Plan.
     12. Adjustments upon Changes in Capitalization or Merger.
     (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option or Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding option or Stock Purchase Right, shall

10



--------------------------------------------------------------------------------



 



be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an option or Stock
Purchase Right.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify the Optionee at least
fifteen (15) days prior to such proposed action. To the extent it has not been
previously exercised, the Option or Stock Purchase Right shall terminate
immediately prior to the consummation of such proposed action.
     (c) Merger. Unless the Administrator provides otherwise in an Option
Agreement or Restricted Stock award agreement or it is provided otherwise in an
Optionee’s employment or other agreement with the Company or one of its
Subsidiaries, in the event of a merger of the Company with or into another
corporation, (i) each outstanding Option or Stock Purchase Right may be assumed
or an equivalent option or right may be substituted by such successor
corporation or a parent or subsidiary of such successor corporation and (ii) if,
in such event, an Option or Stock Purchase Right is not assumed or substituted,
the Optionee shall fully vest in and have the right to exercise the Option or
Stock Purchase Right as to all of the Optioned Stock, including Shares as to
which it would not otherwise be vested or exercisable. If an Option or Stock
Purchase Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or Stock Purchase Right shall be considered assumed if,
following the merger, the Option or Stock Purchase Right confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right immediately prior to the merger, the consideration (whether
stock, cash, or other securities or property) received in the merger by holders
of Common Stock for each Share held on the effective date of the transaction
(and if the holders are offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares). If
such consideration received in the merger is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option or Stock Purchase Right, for each Share of Optioned Stock
subject to the option or Stock Purchase Right, to be solely common stock of the
successor

11



--------------------------------------------------------------------------------



 



corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger.
     13. Time of Granting Options and Stock Purchase Rights. The date of grant
of an Option or Stock Purchase Right shall, for all purposes, be the date on
which the Administrator makes the determination granting such option or Stock
Purchase Right, or such other date as is determined by the Administrator. Notice
of the determination shall be given to each Employee or Consultant to whom an
Option or Stock Purchase Right is so granted within a reasonable time after the
date of such grant.
     14. Amendment and Termination of the Plan.
     (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Applicable Laws, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.
     (b) Effect of Amendment or Termination. Any such amendment or termination
of the Plan shall not affect Options or Stock Purchase Rights already granted,
and such Options and Stock Purchase Rights shall remain in full force and effect
as if this Plan had not been amended or terminated, unless mutually agreed
otherwise between the Optionee and the Administrator, which agreement must be in
writing and signed by the Optionee and the Company. In addition, no amendment of
any outstanding Option Agreement or Restricted Stock award agreement shall,
without consent of the Optionee, be made which would impair the rights of the
Optionee under any Option or Stock Purchase Right granted under this Plan prior
to the effective date of such change.
     15. Conditions upon Issuance of Shares. Shares shall not be issued pursuant
to the exercise of an Option or Stock Purchase Right unless the exercise of such
option or Stock Purchase Right and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an Option or Stock Purchase Right,
the Company may require the person exercising such option or Stock Purchase
Right to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required by any of the aforementioned relevant
provisions of law.

12



--------------------------------------------------------------------------------



 



     16. Reservation of Shares. The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
     17. Agreements. Options and Stock Purchase Rights shall be evidenced by
written agreements in such form as the Administrator shall approve from time to
time.

13